Citation Nr: 1220149	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  94-45 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome (CFS), prior to November 29, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 1994 rating decision (issued in March 1994), the RO, inter alia, granted service connection and assigned an initial, 30 percent rating for CFS, effective July 5, 1990.  In May 1994, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned, and the RO issued a statement of the case (SOC) in March 1995.  The Veteran filed a substantive appeal in April 1995.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for CFS, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher, 60 percent rating from July 5, 1990, as a higher rating for this disability is assignable, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2002, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is in the record.

In January 2003, the undersigned Veteran's Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In August 2003, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional notice and development.  In February 2008, the AMC issued a SSOC reflecting the continued denial of the appeal.

In April 2008, the Board, again, remanded this matter to the RO, via the AMC, for additional development.  After accomplishing some of the requested action, the AMC continued to deny the claim (as reflected in an August 2010 SSOC), and returned the matter to the Board for further appellate consideration.

In January 2011, the Board denied the claim for a rating in excess of 60 percent for CFS from November 29, 1994, and remanded the claim for an initial rating in excess of 60 percent for CFS, prior to November 29, 1994, to the RO, via the AMC, for additional development.  After accomplishing some of the requested action, the AMC continued to deny the claim (as reflected in a November 2011 SSOC), and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via AMC.  VA will notify the Veteran when further action, on her part, is required.

As a final point, the Board again notes, as noted in the January 2011, August 2008, and February 2012 remands, that Veteran has raised claims for an effective date earlier than May 1, 1986 for the award of service connection for chronic lumbar strain, and for an effective date earlier than July 5, 1990 for the award of service connection for CFS.  Also, in a July 2003 statement, the Veteran asked for a waiver of overpayment of compensation payments originally calculated in the amount of $1,643.17 due to an increase in Social Security Administration (SSA) disability benefits.  As the RO has not adjudicated any of these matters, they are not properly before the Board; hence, they are referred to the RO for appropriate action.


REMAND

Unfortunately, the Board finds that further RO action on the Veteran's claim for entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome (CFS), prior to November 29, 1994 is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted by the Board in the last remand, effective November 29, 1994, VA revised 38 C.F.R Part 4 to add a diagnostic code and criteria for CFS.  See 38 C.F.R. § 4.88(b), DC 6354.  Prior to November 29, 1994, CFS was an unlisted condition that was rated by analogy.  See 38 C.F.R. § 4.20.  As also noted by the Board, there is no indication that the new CFS criteria are intended to have a retroactive effect; hence, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new CFS criteria, and to consider the new CFS criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO awarded service connection for CFS, effective July 5, 1990 (the date of the claim for service connection).  In the June 1992 rating decision, the RO rated the Veteran's CFS, by analogy, under the criteria for rating generalized anxiety disorder.  38 C.F.R. § 4.132, Diagnostic Code 9400 (in effect prior to November 7, 1996).  After the new CFS criteria became effective, it appears that the RO erroneously applied the new criteria retroactively when assigning a 60 percent rating for the Veteran's CFS for the period prior to November 29, 1994.  As the Board noted, the March 1995 SOC and all subsequent SSOCs only reference the new criteria for rating CFS that became effective November 29, 1994.  On review of the record, the Board found that since the new criteria became effective, the RO failed to properly evaluate the Veteran's CFS prior to November 29, 1994 (i.e., by analogy to a closely related disease), and also failed to  provide notice of the analogous criteria first used to evaluate CFS during this time period (i.e., the criteria used to rate generalized anxiety disorder under Diagnostic Code 9400 (in effect prior to November 7, 1996)).

As such, in January 2011, the Board remanded the matter so that the RO could properly adjudicate the claim for a higher initial rating for CFS prior to November 29, 1994, and provide notice to the Veteran of the analogous criteria used for such rating.

In a November 2011 SSOC the RO, via the AMC, readjudicated the claim.  In so doing, it appears that the Board's January 2011 remand directives were completely ignored.  The RO did not in any way discuss or provide the Veteran notice of the analogous criteria used for rating CFS prior to November 29, 1994, and instead continued to adjudicate the claim under 38 C.F.R. § 4.88(b), Diagnostic Code 6354, the regulation currently in effect.  Moreover, in readjudicating the claim, the RO based its findings on a February 2011 VA examination report, despite the fact that the claim on appeal involves entitlement to an increased rating prior to November 29, 1994.  

As such, in February 2012, the Board remanded the matter so that the RO could properly adjudicate the claim for a higher initial rating for CFS prior to November 29, 1994, and provide notice to the Veteran of the analogous criteria used for such rating.

In an April 2012 SSOC the RO, via the AMC, readjudicated the claim.  In so doing, it appears that there was some compliance with the Board's February 2012 remand directives.  In this regard, the RO did not apply the new rating criteria for rating CFS that became effective November 29, 1994, but instead applied analogous criteria used for rating CFS prior to such date - in this case, criteria for rating generalized anxiety disorder.  However, pertinent to the reasons for the current remand, the RO erroneously applied the criteria for rating generalized anxiety disorder in effect from November 7, 1996, rather than the criteria appropriate to this appeal (38 C.F.R. § 4.132, Diagnostic Code 9400 (in effect prior to November 7, 1996)).  

Under these circumstances, the Board finds that there has not been substantial compliance with its February 2012 remand.  As such, this case must again be remanded to the RO so that it can properly adjudicate the claim for a higher initial rating for CFS prior to November 29, 1994, and provide notice to the Veteran of the analogous criteria used for such rating.

Further, to ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include consideration of whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is warranted. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a higher initial rating for CFS prior to November 29, 1994.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  As the criteria for rating CFS under Diagnostic Code 6354 did not become effective until November 29, 1994, in adjudicating the claim for a higher initial rating for CFS prior to November 29, 1994, the RO should rate the disability by analogy using the criteria of a closely related disease with analogous symptomatology.  If the RO uses the rating criteria applicable to generalized anxiety disorder, it should ensure that it applies the rating criteria in effect prior to November 7, 1996.  The RO's adjudication of the claim for a higher initial rating for CFS should also include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to include any analogous criteria considered to rate CFS prior to November 29, 1994, including the rating criteria in effect for generalized anxiety disorder, in effect  prior to November 7, 1996), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


